Citation Nr: 0526054	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  03-25 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.  

2.  Entitlement to service connection for a low back 
disorder.  

3.  Entitlement to service connection for a bowel disorder.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from September 1969 to August 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of the 
Department of Veterans' Affairs (VA), Regional Office (RO) in 
Lincoln, Nebraska, pertinent part of which denied claims of 
entitlement to service connection for a low back disorder, 
hemorrhoids and a bowel disorder.  

In May 2004, the Board remanded the appeal for necessary 
development.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and developed all 
other evidence necessary for an equitable disposition of the 
claims on appeal.  

2.  Hemorrhoids were not shown in service, or for many years 
thereafter until September 1979, and the veteran's current 
hemorrhoids are not the result of disease or injury incurred 
in active service.  

3.  A low back disorder was not shown in service, and the 
veteran's current low back disorder is not the result of 
disease or injury incurred in active service.  

4.  On August 9, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that he 
wished to withdrawal this claim for service connection for a 
bowel disorder.  



CONCLUSIONS OF LAW

1.  Hemorrhoids were not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  

2.  A chronic low back disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 and 3.306 (2004).  

3.  As to the claim of service connection for a bowel 
disorder, the criteria for withdrawal of a substantive appeal 
by the veteran (or his representative), are met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist  

As to the claims of service connection for hemorrhoids and a 
low back disorder, and while these claims were pending on 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted on November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002).  This law emphasized VA's 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, and it affirmed 
VA's duty to assist claimants by making reasonable efforts to 
get the evidence needed.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In August 2001, VA issued regulations 
to implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, because the VCAA was enacted after the 
initial adjudication of the claims at the RO (the "AOJ" in 
this case) in December 1998, it was impossible to provide 
notice of the VCAA before the initial adjudication in this 
case.  Nevertheless, during the course of this appeal, the RO 
did provide the veteran with letters which meet the 
notification requirements of the VCAA.  In this case, the RO 
initially provided the veteran with notice of the VCAA in 
March and April 2003, but these notices were found to be 
faulty.  See Board Remand, dated in May 2004.  Proper notice 
of the VCAA was issued in July 2003 and July 2004, after the 
initial decision on the claims in December 1998, but prior to 
the readjudication of the claims on appeal in a May 2005 
supplemental statement of the case (SSOC).  The Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified 
below.  

First, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While notice provided to the veteran was not given prior to 
the first AOJ adjudication of the claim, notice was provided 
by the AOJ prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claims were readjudicated in SSOCs provided to the appellant.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, and he has taken full advantage of 
these opportunities, submitting evidence and numerous pages 
of argument over the years in support of his claims.  Viewed 
in context, the furnishing of the VCAA notice after the 
decision that led to the appeal did not compromise "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005).  The veteran has had 
a "meaningful opportunity to participate effectively" in 
the processing of her claims.  Id., at 121.  Therefore, with 
respect to the timing requirement for the VCAA notice, the 
Board concludes that to decide this appeal would not be 
prejudicial to the claimant.

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO informed the veteran in the July 2003 
and July 2004 VCAA letters about the information and evidence 
that is necessary to substantiate the claims for service 
connection in this case.  Specifically, these letters stated 
that the veteran should identify all healthcare providers, 
both VA and non-VA, the veteran was asked to fill out and 
return authorizations for the release of all such records, 
and the veteran was advised that the evidence should include 
medical evidence, not only a current diagnosis, but of a 
relationship between the current disability and the veteran's 
prior military service.  

In addition, the RO informed the veteran in the July 2003 and 
July 2004 VCAA notices about the information and evidence 
that VA would seek to provide, including VA treatment records 
and any additional service medical records, obtaining 
evidence kept by VA and any other federal government agency; 
requesting private treatment records if the veteran completed 
a release form; and obtaining medical records from a VA 
facility if the veteran provided the location and dates of 
treatment.  The RO also informed the veteran what kinds of 
evidence it would consider in reviewing applications and 
making decisions on claims for service connection.

The RO also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, the RO 
told the veteran that it was extremely important for him to 
identify all evidence of any post-service treatment for the 
conditions for which he was claiming benefits and for him to 
send a statement providing a detailed history about the 
claimed conditions including all information from the date of 
onset of the condition to the present.  Finally, the VCAA 
notice letters that were provided to the veteran did 
specifically contain the "fourth element," requesting that 
the veteran identify or submit all available evidence in 
support of his claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  The VA has requested and obtained 
copies of the veteran's service medical records for his 
period of active duty.  In May 2004, the Board remanded the 
appeal so that a final request could be made for copies of 
all service medical records, including any periods of 
inactive duty after August 1971.  However, in August 2004, 
the VA was advised that no such records exist.  The VA also 
requested and obtained copies of VA and private medical 
records pertinent to the years after service.  These records 
were reviewed by both the RO and the Board in connection with 
the veteran's claims.  As noted in the Introduction to this 
decision, the veteran also was afforded the opportunity to 
provide additional testimony at the hearing either before a 
hearing officer at the RO or before a Veterans' Law Judge at 
the Board.  VA has also assisted the veteran in providing him 
with VA examinations in March, April and May 2005, and the VA 
and RO assisted both the veteran and his representative 
throughout the course of this appeal by providing them with 
SOCs and SSOCs which informed them of the laws and 
regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case as to the claims 
adjudicated on the merits and not dismissed.  

Service Connection  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  To rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on 
the entrance or enlistment examination, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation, may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. 
§ 1153.  

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  

Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

Hemorrhoids

The veteran asserts that his current hemorrhoids is due to 
the physical rigors of his active military service in the 
late 1960's and early 1970's, including an incident where he 
rode in the back of a flatbed truck for several hours.  

The veteran's service medical records are silent for any 
complaint, treatment, or diagnosis of hemorrhoids in service, 
including on examinations prior to induction in June 1969, 
and on examination in June 1971, weeks before his separation 
from active service (effective in August 1971).  
Significantly, a December 1971 Statement of Medical 
Condition, obtained after the veteran's August 1971 discharge 
from service, indicated that there had been no change in the 
veteran's medical condition since his separation examination 
in June 1971.  

The private post-service medical evidence from Phelps 
Memorial Health Center demonstrates initial treatment and 
diagnosis of hemorrhoids on September 13, 1979. 
Significantly, at that time the veteran specifically reported 
a history of rectal bleeding over the past "several weeks."  
Neither the veteran nor the private examining physician made 
any reference to the conditions of the veteran's prior 
military service over eight years ago.  

Private and VA medical records show continued treatment for 
internal hemorrhoids, without relation to service other than 
the veteran's assertion of hemorrhoids since service.  

VA rectal examinations of March and May 2005 show current 
internal hemorrhoids.  The May 2005 examiner reviewed the 
veteran's service medical and post-service medical records 
and opined that the veteran's hemorrhoids were first shown on 
private hospital treatment in September 1979.  The examiner 
expressed the opinion that it was less likely than not that 
the veteran's current hemorrhoidal disease is related to his 
prior active service.  

Medical evidence of record shows no treatment for hemorrhoids 
in service, and no treatment for hemorrhoids from August 1971 
to September 1979-at which time medical records clearly show 
initial treatment for a two-week history of hemorrhoids.  The 
medical evidence also includes the unopposed VA medical 
opinion that the veteran's current hemorrhoids are not likely 
to be the result of his prior active service.  Accordingly, 
the claim of service connection for hemorrhoids must be 
denied.  

There is no favorable medical evidence on file as to 
hemorrhoids.  Accordingly, upon a review of all of the 
evidence of record, the Board finds that the preponderance of 
the above evidence is against the claims of service 
connection for hemorrhoids.  A VA examiner in May 2005 had 
the opportunity to review all of the veteran's claims files 
of chronological medical records as well as conduct an 
examination of the veteran himself, including in March 2005.  
These VA medical opinions are of greater probative value in 
deciding the hemorrhoid and bowel claims on appeal, than the 
veteran's lay assertions of medical etiology.  See Owens v. 
Brown, 7 Vet. App. 429 (1995) (the Board is free to favor one 
medical opinion over another provided it offers an adequate 
basis for doing so); Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994) (greater weight may be placed on one physician's 
opinion than another's depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence).  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board notes that the absence of any evidence of any 
hemorrhoidal disability in service or prior to September 
1979, or of persistent hemorrhoidal symptoms in service or 
between August 1971 and September 1979, constitutes negative 
evidence tending to disprove the claim that the veteran had 
any chronic hemorrhoids in service, including as a result of 
his having hidden in the bed of a truck for many hours, or 
that he had any chronic hemorrhoidal disability or persistent 
hemorrhoidal symptoms for many years after service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Assuming, for the sake 
of argument, that the veteran may have experienced some 
hemorrhoidal bleeding after sitting in the bed of a truck for 
many hours while in the service-the salient point is that VA 
regulations require chronic disability in service, or 
continuity of symptomatology thereafter, both of which are 
not shown in the present case on appeal.  See 38 C.F.R. 
§ 3.303 (b).  

With no competent evidence of a medical nexus between the 
veteran's current hemorrhoids, which he alone relates to his 
prior service, the hemorrhoids claim on appeal must be 
denied.  The objective medical evidence of record shows 
hemorrhoids in September 1979, but not earlier, and no 
medical opinion evidence suggests that the veteran's current 
hemorrhoids are due to his military service.  

Although the veteran was requested to provide information 
that would identify the nature or etiology of his current 
hemorrhoids he failed to do so.  As the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt doctrine is not applicable to these claims.  
38 U.S.C.A. § 5107.  

A Low Back Disorder

The veteran asserts that his current low back disorder is due 
to service, and he also asserts that he aggravated a 
preexisting low back disorder in service.  

The veteran's service medical records are silent for any low 
back complaints, treatment, or diagnosis, including on 
preinduction medical examination in June 1969, on separation 
medical examination in June 1971, and on a December 1971 
Statement of Medical Condition, signed by the veteran after 
his separation from active service in August 1971.  

The veteran's service medical records include two pre-service 
medical summaries regarding head injuries sustained by the 
veteran in April 1967 and July 1968.  Contrary to the 
veteran's assertions on appeal, these records do not show any 
preservice low back injury or disability.  These records show 
the veteran's medical history to include two head 
concussions, a "mild" concussion sustained in April 1967 
and a "moderate" concussion in 1968.  As to the April 1967 
injury, the veteran was found not to have sustained a skull 
fracture, after X-ray examination at the time of the 
incident.  As to the 1968 incident, the veteran was noted to 
have sustained a "moderate" concussion, with a linear skull 
fracture, in a railroad "tamping" machine accident in July 
1968.  The record indicates that X-ray studies of the 
veteran's cervical spine, dorsal spine and lumbosacral spine 
(low back) were obtained in July 1968 and all were within 
normal limits.  Additionally, the prognosis had been good.  
These records are stamped as having been reviewed and 
considered by an examining physician for the U. S. Selective 
Service System local Board located in Furnas County, 
Nebraska, and the veteran was accepted into the active 
military service.  

On the pre-induction report of medical history, the veteran 
checked "yes" as to whether he had or had ever had "back 
trouble of any kind."  The examiner noted that the veteran 
reported a back injury at the time of a July 1968 railroad 
accident which resulted in occasional stiffness.  Physical 
examination was negative for any musculoskeletal or spinal 
disorder.  The examiner noted that there was no sequela to 
the July 1968 skull injury, and the veteran was accepted into 
the service.  

The post-service medical evidence of record shows initial 
treatment on January 20, 1993, for a low back strain 
following an injury 10 days earlier sustained while shoveling 
snow.  March and April 1997 private medical records suggests 
that the veteran's chronic low back strain was 
musculoskeletal in nature-related to his employment as a 
rural postal mail carrier.  The veteran was advised to 
perform muscle-stretching exercises.  

On a VA Spine examination in March 2005, the diagnosis was 
chronic low back strain, with radicular symptoms.  The 
examiner rendered an opinion that the veteran's reported in-
service history of heavy lifting and poor vehicle riding 
conditions could not be excluded as a "possible" initial 
insult to the spine resulting in the current condition.  The 
examiner stated that it was at least as likely as not that 
the veteran's current low back disorder was due to service.  

In an April 2005 addendum to the VA spine examination, the 
same VA examiner was of the opinion, upon a review of the 
claims file, that the veteran's current back disorder was not 
incurred in service.  Rather, the examiner rendered the 
opinion that the veteran had a preexisting low back disorder 
which was aggravated during his active military service.  The 
express basis of this second opinion was the veteran's 
reported "history and complaints" of back symptomatology 
since service.  In giving the opinion, the examiner noted 
that, in general, patients with chronic low back strains with 
radicular symptoms have been noted to have numerous triggers 
for symptoms, and that, without a doubt, aggravation of a 
preexisting condition, "if that is the case," is consistent 
with the veteran's "history and complaints."  

Although the veteran provided a history of a low back injury 
at the time of his pre-induction examination, such notation 
does not constitute a notation of a preexisting condition, 
particularly since both the actual physical examination at 
pre-induction, and reports regarding the two pre-service head 
injuries were negative for any low back disorder.  See 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1995).  Accordingly, the Board 
concludes that the presumption of sound condition attaches in 
this case.

Moreover, the Board finds that the presumption of sound 
condition with regard to a chronic low back disorder is not 
rebutted in this case.  Concerning this, the Board notes that 
not even the first part of the two-part test to rebut the 
presumption is met in this case because there is no clear and 
unmistakable evidence to show that a back disorder pre-
existed service.  Accordingly, the Board concludes that the 
presumption of soundness is not rebutted concerning a low 
back disorder.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the assumption of the 
fact for which the presumption stands - that is, that the 
veteran was in sound condition at entry to service as to the 
disability for which he seeks service connection - must be 
assumed as a matter of law.  Accordingly, service connection 
may not be granted on the basis of aggravation of a 
preexisting disease or injury in such a case.  Rather, where 
the government fails to rebut the presumption of soundness 
under section 1111, the veteran's claim must be considered 
one for service incurrence or direct service connection.  See 
Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases 
where the presumption of soundness cannot be rebutted, the 
effect is that claims for service connection based on 
aggravation are converted into claims for service connection 
based on service incurrence).  

In this regard, the Board also finds that no chronic low back 
disorder was incurred in service since service medical 
records are silent for any complaint, treatment or diagnosis 
and the post-service medical evidence shows a back disorder 
only following a recent post-service injury.  Thus, service 
medical records are negative, and post-service medical 
records clearly show no low back disorder prior to a January 
1993 back injury.  The negative service medical records and 
the lack of any complaint or finding between the veteran's 
August 1971 separation from service and his January 1993 low 
back injury constitutes negative evidence which tends to 
disprove the claim that the veteran had any low back injury 
in service, including as a result of his sitting in the bed 
of a truck for many hours, or that he had any chronic low 
back symptoms thereafter until January 1993.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002).  

Moreover, the Board notes that it need not accept the March 
and April 2005 medical opinions.  "It is the responsibility 
of the BVA . . . to assess the credibility and weight to be 
given the evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 
(1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992).  With regard to the weight to assign to medical 
opinions, "[t]he probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician 
reaches . . . .  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions [are] 
within the province of the [BVA as] adjudicators . . ."  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Winsett v. West, 11 Vet. App. 420 (1998) (Court affirming the 
Board's decision which weighed two medical opinions, from an 
expert and a treating physician); Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (Board favoring one medical opinion over 
another is not error); Sanden v. Derwinski, 2 Vet. App. 97, 
101 (1992) (Board may not ignore the opinion of a treating 
physician, but is free to discount the credibility of that 
statement).  The Board has the "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

The Board does not accept the March and April 2005 VA medical 
opinions because both are based on the veteran's inaccurate 
reported medical history, and these opinions are speculative.  
While two VA medical opinions tend to relate the veteran's 
current low back strain to his prior service, the former on a 
direct basis and the later on an aggravated basis, the Board 
finds that both statements are of limited evidentiary weight 
because, while both opinions appear to have included a review 
of the service medical records, they both are nevertheless 
based upon the veteran's reported history of both a low back 
injury prior to service and a low back injury in service-
neither of which is supported by service medical and post-
service medical evidence of record.  The service medical 
records do not show that the veteran had any low back injury 
prior to service, in service, or for many years after.  
Rather, the veteran sustained two head injuries prior to 
service, X-ray studies of July 1968 were negative for any 
spinal disorder, and service examinations at both entry and 
separation are negative for any disorder of the spine on 
examination.  The Board is not bound to accept medical 
opinions that are based on history supplied by the veteran, 
where that history is unsupported by the medical evidence.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993).

Although the veteran may believe that his current low back 
disorder is related to his prior service, he has not shown 
that he possess the credentials or training needed to render 
a diagnosis or a competent opinion as to medical etiology.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  As such, the 
veteran's opinion, even if provided as sworn testimony, does 
not constitute competent medical evidence and lacks probative 
value.  

Service medical records show no chronic low back 
symptomatology or diagnosis in service, and the post-service 
evidence shows no continuity of low back symptomatology for 
the approximate 22-year period of time following the 
veteran's discharge in August 1971 and his January 1993 
documented low back injury.  38 C.F.R. § 3.303 (b).  The 
Board should consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts in considering 
a claim for service connection.  Cf. Dambach v. Gober, 223 
F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence 
of medical records during combat conditions does not 
establish absence of disability, thereby suggesting that the 
absence of evidence is relevant to the absence of disability 
in noncombat cases).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact-
finding role.  See also Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  The "absence" of evidence or 
"negative" evidence of any low back injury during service 
in this case is consistent with evidence which tends to show 
that the veteran's current low back problems follow a January 
1993 injury or might be the result of the conditions of 
employment as a postal mail carrier.  

Accordingly, for the reasons noted above, the Board concludes 
that the preponderance of the evidence is against the claim 
in this case, and service connection for a low back disorder 
must be denied.  Although the veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim of entitlement to service connection for a chronic 
low back disorder, claimed as the aggravation of a 
preexisting low back disorder.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A Bowel Disorder

As to the claim for service connection for a bowel disorder, 
under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The appellant (, 
through his/her authorized representative,) has withdrawn 
this appeal and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the claim of 
service connection for a bowel disorder, and this claim is 
dismissed.  


ORDER

Service connection for hemorrhoids is denied.  

Service connection for a low back disorder is denied.  

The appeal pertaining to service connection for a bowel 
disorder is dismissed.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


